 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   FRANCIS R.,

 9                              Plaintiff,                    Case No. C20-850-MLP

10          v.                                                ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his applications for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in assessing four medical opinions. (Dkt. # 25 at 1.) As discussed below, the Court AFFIRMS
17
     the Commissioner’s final decision and DISMISSES the case with prejudice.
18
                                             II.   BACKGROUND
19
            Plaintiff was born in 1959, has a high school diploma, and previously owned and
20
     operated a property maintenance business. AR at 243. Plaintiff was last gainfully employed in
21
     June 2013. Id. at 242. In April 2014, Plaintiff applied for benefits, alleging disability as of June
22
     1, 2013. AR at 214-24. Plaintiff’s applications were denied initially and on reconsideration, and
23
     Plaintiff requested a hearing. Id. at 142-45, 148-53. After the ALJ conducted hearings in



     ORDER - 1
 1   September 2015 and January 2016 (id. at 33-81), the ALJ issued a decision finding Plaintiff not

 2   disabled. Id. at 11-27.

 3             The Appeals Council denied Plaintiff’s request for review (AR at 2-7), and the U.S.

 4   District Court for the Western District of Washington reversed the ALJ’s decision and remanded

 5   for reconsideration of four medical opinions. Id. at 848-61. A different ALJ held a hearing in

 6   December 2019 (id. at 793-816), and subsequently issued a decision finding Plaintiff not

 7   disabled during the adjudicated period running from June 1, 2013, to July 8, 2016 1 (the day

 8   before he was found disabled via a subsequent application for benefits). Id. at 765-84.

 9             Utilizing the five-step disability evaluation process, 2 the ALJ found:

10             Step one: Plaintiff has not engaged in substantial gainful activity since his alleged onset
               date.
11
               Step two: During the adjudicated period, Plaintiff had the following severe impairments:
12             peripheral neuropathy, obstructive sleep apnea, depressive disorder, anxiety-related
               disorder, personality disorder, history of trichotillomania, and substance use disorder.
13
               Step three: These impairments do not meet or equal the requirements of a listed
14             impairment. 3

15             Residual Functional Capacity: During the adjudicated period, Plaintiff could perform
               medium work with additional limitations: he could occasionally climb ramps and stairs,
16             but could never climb ladders, ropes, or scaffolds. He could not operate foot controls. He
               could occasionally balance, stoop, kneel, crouch, and crawl. He could frequently handle
17             and finger. He would need to avoid concentrated exposure to extreme cold, heat,
               excessive vibration, and workplace hazards (such as working with dangerous machinery
18             and at unprotected heights). He could perform simple, routine tasks, in a routine work
               environment, with simple work-related decisions. He could have occasional superficial
19             interaction with co-workers, supervisors, and the public, but could not engage in
               teamwork with co-workers, supervisory/problem-solving responsibility, or processing of
20             complaints from the general public.

21
     1
      Although the ALJ’s decision refers to both July 8, 2016, and July 8, 2018, as the date Plaintiff was
22   found disabled, the record confirms that the correct date is in 2016. See AR at 882.

23   2
         20 C.F.R. §§ 404.1520, 416.920.
     3
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
 1          Step four: During the adjudicated period, Plaintiff could not perform past relevant work.

 2          Step five: As there are jobs that exist in significant numbers in the national economy that
            Plaintiff could have performed during the adjudicated period, Plaintiff was not disabled
 3          during that period.

 4   AR at 765-84.

 5          Plaintiff appealed the final decision of the Commissioner to this Court. (Dkt. # 4.)

 6                                    III.    LEGAL STANDARDS

 7          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 8   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 9   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

10   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

11   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

12   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

13   alters the outcome of the case.” Id.

14          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

15   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

16   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

17   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

18   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

19   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

20   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

21   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

22   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

23




     ORDER - 3
 1                                             IV.     DISCUSSION

 2           As noted above, this case was previously remanded with instructions to reconsider four

 3   medical opinions. See AR at 848-61. Plaintiff now argues that on remand the ALJ reiterated the

 4   same reasons to discount the medical opinions that were previously found insufficient, and that

 5   any additional reasons provided were also insufficient. (Dkt. # 25 at 3-18.) The Court will

 6   address each the ALJ’s assessment of each disputed medical opinion in turn.

 7           A.      Legal Standards 4

 8           Where not contradicted by another doctor, a treating or examining doctor’s opinion may

 9   be rejected only for “clear and convincing” reasons. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

10   1996) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where contradicted, a

11   treating or examining doctor’s opinion may not be rejected without “‘specific and legitimate

12   reasons’ supported by substantial evidence in the record for so doing.” Id. at 830-31 (quoting

13   Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

14           B.      Robert Jacobson, M.D.

15           Dr. Jacobson, Plaintiff’s family doctor, wrote a letter in support of Plaintiff’s disability

16   application and completed a form opinion in August 2015, describing disabling mental and

17   physical limitations. AR at 545-54. The ALJ gave little weight to Dr. Jacobson’s opinion, finding

18   it unsupported and inconsistent with the record. Id. at 777-78. Specifically, the ALJ found that

19   Dr. Jacobson’s opinion was based in part on conditions that the ALJ found not severe, and that to

20   the extent he referenced neuropathy, the normal sensory and physical findings in Plaintiff’s

21   treatment record were inconsistent. Id. at 778. The ALJ also found Dr. Jacobson’s opinion

22

23   4
      Because the disability applications at issue here were filed before March 27, 2017, the regulations set forth
     in 20 C.F.R. § 404.1527 and § 416.927 apply to the ALJ’s consideration of medical opinions.




     ORDER - 4
 1   regarding Plaintiff’s memory loss to be inconsistent with objective memory testing in the record,

 2   and that the treatment notes documenting a focus on situational stressors contradicted Dr.

 3   Jacobson’s findings regarding disabling limitations caused by depression or anxiety. Id. Next, the

 4   ALJ found that Dr. Jacobson’s opinions relied in part on Plaintiff’s self-report, which the ALJ

 5   found to be unreliable. Id. Lastly, the ALJ noted that to the extent that Dr. Jacobson opined that

 6   Plaintiff was unemployable or unable to work, such an opinion infringes on an issue reserved to

 7   the Commissioner. Id.

 8          Plaintiff argues that none of these reasons is specific and legitimate, but the Court

 9   disagrees. The ALJ detailed the evidence regarding Plaintiff’s allegations of neuropathy, finding

10   that the objective evidence contradicted his allegations of disabling balance and mobility

11   limitations (a finding not challenged by Plaintiff), and the ALJ referred to this evidence in

12   finding Dr. Jacobson’s limitations based on neuropathy to be inconsistent with the record. AR at

13   773, 778. The ALJ did not err in finding the objective evidence of Plaintiff’s normal sensory

14   testing and other normal functioning to be inconsistent with Dr. Jacobson’s opinion that

15   Plaintiff’s lack of sensation in his feet would cause disabling limitations. See id. at 545, 548-49.

16          Furthermore, the ALJ pointed to evidence of Plaintiff’s memory testing (AR at 775, 778),

17   that contradicts Dr. Jacobson’s opinion that Plaintiff has significant and disabling memory loss

18   (id. at 545, 552). Although Plaintiff argues that his memory issues fluctuated based on his degree

19   of fatigue (dkt. # 25 at 16-17), he has not shown that the ALJ erred in finding that the objective

20   memory testing (e.g., AR at 472, 752) nonetheless failed to show disabling memory deficits and

21   therefore reasonably contradicted Dr. Jacobson’s opinion. Furthermore, even if Plaintiff was

22   fatigued during the adjudicated period, the ALJ’s decision identifies substantial evidence

23   showing that Plaintiff retained normal cognition and was fully alert during appointments. See id.




     ORDER - 5
 1   at 774 (citing id. at 490, 503, 578, 589, 623-24, 626, 628, 630, 632, 644, 646, 648, 656, 665, 672,

 2   752, 1268, 1270, 1278, 1281, 1283, 1285, 1287, 1296, 1298, 1307, 1309, 1318, 1321), 778.

 3          These inconsistencies between the medical record and Dr. Jacobson’s opinion constitute

 4   specific, legitimate grounds to discount Dr. Jacobson’s opinion, and Plaintiff has not shown that

 5   the ALJ erred in doing so. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (not

 6   improper to reject an opinion presenting inconsistencies between the opinion and the medical

 7   record).

 8          C.      David Jarvis, M.D.

 9          Dr. Jarvis examined Plaintiff in June 2014 and wrote a narrative report describing

10   moderate mental limitations “increase[d]” to “severe” by Plaintiff’s “recent cognitive difficulties,

11   with agitation[.]” AR at 466-73. The ALJ gave partial weight to Dr. Jarvis’s report, discounting

12   his opinion that Plaintiff’s limitations had become severe due to cognitive difficulties, with

13   agitation, because these difficulties were not observed during Dr. Jarvis’s examination and not

14   documented in the overall record. Id. at 779.

15          The ALJ’s reasoning is supported by substantial evidence. Dr. Jarvis himself noted that

16   Plaintiff “doesn’t do too badly on the cognitive testing today while relaxed but does poorly when

17   he feels stressed.” AR at 473. But, as noted by the ALJ, other cognitive testing was also largely

18   normal. See id. at 752. Plaintiff has not pointed to evidence in the record documenting the

19   existence of severe cognitive difficulties, with agitation, which was referenced by Dr. Jarvis, and

20   thus has not shown that the ALJ erred in discounting this portion of Dr. Jarvis’s opinion as

21   unsupported and inconsistent with the record. See Tommasetti, 533 F.3d at 1041; Thomas, 278

22   F.3d at 957 (“The ALJ need not accept the opinion of any physician, including a treating

23   physician, if that opinion is brief, conclusory, and inadequately supported by clinical findings.”).




     ORDER - 6
 1          D.      Holly Petaja, Ph.D.

 2          Dr. Petaja examined Plaintiff in December 2014 and completed a DSHS opinion

 3   describing mostly moderate limitations and some marked limitations. AR at 537-44. The ALJ

 4   gave significant weight to the portion of Dr. Petaja’s opinion indicating that Plaintiff could

 5   perform short, simple instructions, and that he had moderate limitations in other categories. Id. at

 6   778. The ALJ discounted the marked limitations identified by Dr. Petaja, finding that part of the

 7   opinion to be inconsistent with the many normal mental status examination findings in Dr.

 8   Petaja’s report and the remainder of the record. Id. at 779. The ALJ acknowledged that some of

 9   Dr. Petaja’s mental status examination findings were not entirely normal but found that the

10   degree of limitation suggested in the clinical findings was not as severe as Dr. Petaja’s

11   conclusions indicated. Id.

12          The ALJ went on to find the marked limitations mentioned in Dr. Petaja’s opinion to be

13   inconsistent with Plaintiff’s mental health treatment notes (which focused on managing

14   Plaintiff’s situational stressors such as his ex-wife’s terminal illness, housing concerns, and his

15   benefits application), as well as other normal findings in the record and Plaintiff’s ability to not

16   only manage his own self-care but also care for his ex-wife with cancer. AR at 779-80. The ALJ

17   also noted that Dr. Petaja did not have the opportunity to review any records before rendering her

18   opinion, and thus was not aware of any inconsistent evidence in other parts of the record. Id. at

19   780.

20          Plaintiff contends that the ALJ’s reasoning was found erroneous in a previous court

21   remand order. Indeed, the previous court found that the ALJ erred in discounting Dr. Petaja’s

22   opinion because it was (1) undermined by her failure to review records and her status as a one-

23   time examiner, (2) undermined by her reliance on Plaintiff’s unreliable self-report, (3)




     ORDER - 7
 1   inconsistent with Plaintiff’s minimal daily activities, and (4) unsupported by the overall record.

 2   AR at 856-59. Some of these erroneous reasons overlap with the ALJ’s reasoning in the current

 3   decision, but the Court finds that in the current decision, the ALJ reasonably found Dr. Petaja’s

 4   conclusions to be inconsistent with her clinical findings, and expanded upon the reasoning

 5   provided in the vacated ALJ decision. Unlike in the previous ALJ decision (id. at 24), this ALJ

 6   acknowledged both Dr. Petaja’s normal and abnormal findings, and reasonably found that

 7   although Dr. Petaja noted some abnormalities, those abnormalities did not support the marked

 8   limitations she indicated. Id. at 779. The ALJ also identified specific evidence in the record that

 9   she found to be inconsistent with Dr. Petaja’s opinion, which was not referenced in the ALJ’s

10   prior discounting of Dr. Petaja’s opinion, such as mental health treatment notes documenting a

11   focus on situational stressors, Plaintiff’s intact social functioning, and many normal mental status

12   examination findings. Id. at 779-80.

13          The Court finds that the ALJ reasonably weighed the evidence supporting Dr. Petaja’s

14   opinion, which is a function within the province of the ALJ. See Bayliss, 427 F.3d at 1216

15   (rejecting physician’s opinion due to discrepancy or contradiction between opinion and the

16   physician’s own notes or observations is “a permissible determination within the ALJ’s

17   province”). Because Plaintiff has not shown that his preferred interpretation of the evidence is

18   the only reasonable interpretation (dkt. # 25 at 13-14), the Court finds that the ALJ provided a

19   legally sufficient basis to discount Dr. Petaja’s opinion.

20          E.      Margaret Cunningham, Ph.D.

21          In January 2014, Dr. Cunningham performed a psychological examination of Plaintiff

22   and wrote a narrative report describing many marked or severe mental symptoms and limitations.

23   AR at 525-36. The ALJ gave little weight to Dr. Cunningham’s opinion, finding that Plaintiff’s




     ORDER - 8
 1   presentation to Dr. Cunningham was not typical of his presentation on other occasions, and thus

 2   although Dr. Cunningham’s opinion may be supported by her findings, those findings were not

 3   representative of Plaintiff’s functioning throughout the adjudicated period. Id. at 779. Earlier in

 4   the decision, the ALJ had discussed Plaintiff’s failure to accurately describe his alcohol use to

 5   Dr. Cunningham, as well as Plaintiff’s disclosure that he had used cocaine the week before the

 6   examination. Id. at 776.

 7          The ALJ also reiterated the same reasoning provided with respect to Dr. Petaja’s opinion,

 8   finding Dr. Cunningham’s opinion to be inconsistent with Plaintiff’s mental health treatment

 9   notes (which focused on managing Plaintiff’s situational stressors such as his ex-wife’s terminal

10   illness, housing concerns, and his benefits application), as well as other normal findings in the

11   record and Plaintiff’s ability to not only manage his own self-care but also care for his ex-wife

12   with cancer. AR at 779-80. The ALJ also noted that Dr. Cunningham did not have the

13   opportunity to review any records before rendering her opinion, and thus was not aware of any

14   inconsistent evidence in other parts of the record. Id. at 780.

15          The Court finds that the ALJ did not err in discounting Dr. Cunningham’s opinion in light

16   of discrepancies between Plaintiff’s presentation during her examination as compared with other

17   appointments in the record. Dr. Cunningham noted that at the time of her examination, Plaintiff

18   was newly separated from his wife, living in his truck, and using crack, and Dr. Cunningham

19   entered mostly abnormal mental status examination findings. AR at 530. The ALJ identified

20   other evidence in the record showing that when Plaintiff’s situational stressors stabilized, his

21   functional limitations were not disabling. See id. at 774-77. In light of this evidence, the ALJ did

22   not err in finding that Plaintiff’s presentation to Dr. Cunningham was not typical of his

23   presentation throughout the adjudicated period. This reason was not provided in the prior ALJ




     ORDER - 9
 1   decision, and constitutes a specific, legitimate reason to discount Dr. Cunningham’s opinion. See

 2   Tommasetti, 533 F.3d at 1041.

 3          Because the Court finds that the ALJ provided at least one specific, legitimate reason

 4   identified herein to discount each of the disputed opinions, any error in other lines of reasoning is

 5   harmless. The Court therefore finds Plaintiff has not met his burden to show harmful legal error

 6   in the ALJ’s assessment of the opinions of Drs. Jacobson, Jarvis, Petaja, and Cunningham.

 7                                        V.      CONCLUSION

 8          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

 9   case is DISMISSED with prejudice.

10          Dated this 6th day of July, 2021.

11

12
                                                           A
13                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23




     ORDER - 10
